DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 11/2/21 have been received. Claims 1, and 15 have been amended. Claims 3 and 6 have been cancelled.
Claim Objections
3.	The objection to claim 15 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 2, 4-5, 7-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 5,744,265) as cited in IDS dated 11/6/20.
Regarding claim 1, Barker discloses a lithium secondary battery (battery 10, Fig. 5, abstract) comprising a positive electrode (positive electrode side 14, Fig. 5, Col. 7, lines 55-57), a negative electrode (negative electrode side 12, Fig. 5, Col. 7, lines 55-57), a separator between the positive and negative electrode and an electrolyte interposed therebetween (electrolyte/separator 16, Fig. 5, Col. 7, lines 55-57), wherein the positive electrode comprises a positive electrode active material (second active material selected from among lithium containing metal chalcogenide compounds and is preferably lithium manganese oxide, LiCoO2 and LiNiO2, Col. 6, lines 64-67) and a lithium metal compound with an initial irreversibility in a positive electrode mixture (first active material such as lithium copper oxide, Col. 6, lines 41-65, Col. 16, lines 18-22, Fig. 2), wherein lithium metal is formed on a negative electrode current collector in the negative electrode, wherein the lithium metal moves from the positive electrode to the negative electrode when the battery is charged(Col. 15, lines 26-30), and wherein the 2CuO2/LiMn2O4, Col. 14, lines 1-58, Fig. 7), the excess lithium capacity as indicated by the arrow in FIG. 2 is evident on first cycle charging when an irreversible quantity of lithium ions is removed from the Li2 CuO2 positive electrode active material for delivery to the negative electrode and the initial capacity in milliamp hours per gram is greater than the reversible capacity, with the difference signifying the lithium irreversibly removed from the Li2 CuO2 and constituting the excess capacity (Col. 16, lines 18-26) but does not explicitly disclose a lithium metal compound with an initial irreversibility 60% or more.
It would have been obvious to one of ordinary skill in the art to provide a lithium metal compound with an initial irreversibility 60% or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 2, Barker discloses all of the claim limitations as set forth above. Barker further discloses the lithium metal which is formed on the negative electrode current collector is formed through one-time charge in a voltage range of 3 to 4 volts (Fig. 7, Col. 14, lines 1-58) which is within the claim range of 4.5V to 2.5V, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.

Barker is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 5, Barker discloses all of the claim limitations as set forth above. Barker further discloses the negative electrode further comprises a protective layer formed on a surface in contact with the separator (ionically conducting passivation layer, Col. 15, lines 42-45).
Regarding claim 7, Barker discloses all of the claim limitations as set forth above. Barker further discloses  the positive electrode active material is mixed with  the lithium metal compound(Col. 6, lines 41-67).
Regarding claim 8, Barker discloses all of the claim limitations as set forth above. Barker further discloses the positive electrode active material is at least one selected from the group consisting of LiCoO2, LiNiO2, LiMnO2, LiMn2O4(Col. 6, lines 64-67).
Regarding claim 9, Barker discloses all of the claim limitations as set forth above. Barker further discloses  the lithium metal compound is represented by one of the following Formula 4: 
[Formula 4] Li2M4O2 (wherein M4 is at least one element selected from the group consisting of Cu and Ni) (Col. 7, line 1).  
2 (Col. 2, lines 1-7).
Regarding claim 11, Barker discloses all of the claim limitations as set forth above. Barker discloses in the case where a substantial amount of the first active material, lithium copper oxide, is substituted for the second active material (i.e., LiMn2 O4) the performance is greatly enhanced because the presence of the lithium copper oxide provides the ability to cycle the cell at more than 1 voltage plateau of the second active material (i.e., LiMn2 O4), for example, in the case of LiMn2 O4, some of the lithium will cycle on the 4 volt plateau and the balance will cycle on the 3 volt plateau of the lithium manganese oxide and the combination of available capacities at the 3 and 4 volt plateaus of the lithium manganese oxide greatly increases the capacity of the electrode (Col. 3, lines 42-53) but does not explicitly disclose  the positive electrode mixture has a loading amount of 1 to 10 mAh/cm2. 
It would have been obvious to one of ordinary skill in the art to provide the positive electrode mixture has a loading amount of 1 to 10 mAh/cm2 in order to improve capacity of the electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 12, Barker discloses all of the claim limitations as set forth above.   Barker discloses in the case where a substantial amount of the first active material, lithium copper oxide, is substituted for the second active material (i.e., LiMn2 O4) the performance is greatly enhanced because the presence of the lithium copper oxide provides the ability to cycle the cell at more than 1 voltage plateau of the second active material (i.e., LiMn2 O4), for 2 O4, some of the lithium will cycle on the 4 volt plateau and the balance will cycle on the 3 volt plateau of the lithium manganese oxide and the combination of available capacities at the 3 and 4 volt plateaus of the lithium manganese oxide greatly increases the capacity of the electrode (Col. 3, lines 42-53) but does not explicitly disclose  the lithium metal is a metal layer having a thickness of 50 nm to 100 um.
It would have been obvious to one of ordinary skill in the art to provide the lithium metal is a metal layer having a thickness of 50 nm to 100 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 13, Barker discloses all of the claim limitations as set forth above. Barker further discloses the protective layer comprises at least one of a lithium ion conductive polymer or an inorganic solid electrolyte (ionically conducting passivation layer, Col. 15, lines 42-45).
Regarding claim 14, Barker discloses all of the claim limitations as set forth above. Barker further discloses the lithium ion conductive polymer is at least one selected from the group consisting of polyvinylidene fluoride (PVDF) (Col. 9, lines 47-50).
Regarding claim 16,  Barker discloses all of the claim limitations as set forth above. Barker further discloses the protective layer further comprises at least one lithium salt selected from the group consisting of LiPF6 (Col. 9, lines 8-15).
Regarding claim 17, Barker discloses all of the claim limitations as set forth above. Barker does not explicitly disclose  the protective layer has a thickness of 10 nm to 50 um.
It would have been obvious to one of ordinary skill in the art to provide in the battery of Barker the protective layer has a thickness of 10 nm to 50 um, since it has been held that where .

8.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 5,744,265) as cited in IDS dated 11/6/20 as applied to claims 1, 5,  and  13 above, in view of Skotheim et al. (US2010/0104948).
Regarding claim 15, Barker discloses all of the claim limitations as set forth above. Barker does not disclose the inorganic solid electrolyte is at least one selected from the group consisting of Thio- LISICON(Li 3.25Geo.25 P0.75 S4), Li2 S-SiS2, Lil-Li2S-SiS2, Lil-Li2S-P2S5, Lil-Li2S-P205, Lil- Li3PO4-P2S5, Li2S-P2S5, Li3PS4, Li7P3S11, Li2O-B203, Li2O-B203-P205, Li2O-V205-SiO2, Li2O- B2O3, Li3PO4, Li2O-Li2WO4-B203, LiPON, LiBON, Li2O-SiO2, Lil, Li3N, Li5La3Ta2O12, Li7La3Zr2012, Li6BaLa2Ta2012, Li3PO(4-3/2w)Nw (w is w < 1), LixLa1-x TiO3 (0 < x < 1),  Li2S-GeS-Ga2S3 and Li3.6 Sio.6 P0.4 04.
Skotheim teaches protection of anodes for electrochemical cells(title).  Skotheim teaches an electrochemical cell comprises: (i) a first anode active layer comprising lithium metal; and (ii) a multi-layer structure in contact with a surface layer of the first anode active layer; wherein the multi-layer structure comprises three or more layers, wherein each of the three or more layers comprises a layer selected from the group consisting of single ion conducting layers and polymer layers ([0009]).  Skotheim teaches  the inorganic solid electrolyte is at least one selected from the group consisting of Li2S-SiS2, Li2S-P2S5, Li3PS4, Li7P3S11, Li3PO4, LiPON ([0065]).
It would have been obvious to one of ordinary skill in the art to modify the battery of Barker with  the inorganic solid electrolyte is at least one selected from the group consisting of 2S-SiS2, Li2S-P2S5, Li3PS4, Li7P3S11, Li3PO4, LiPON as taught by Skotheim in order to protect anodes.
Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-2, 4-5, and 7-17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724